In an action to recover damages for false arrest and imprisonment and for malicious prosecution, plaintiff appeals from an order of the Supreme Court, Westchester County, dated May 2, 1978, which granted defendant Kendall’s motion to dismiss the complaint as against him pursuant to CPLR 3211 (subd [a], par 7). Order affirmed, with $50 costs and disbursements. Plaintiff, in his complaint, alleges that on August 2, 1976 he was arrested for violating section 240.20 of the Penal Law. On August 24, 1976 defendant Kendall, a Judge of the Mount Vernon City Court, dismissed the charge. Although the charge had been dismissed, the matter reappeared on the Criminal Calendar of the City Court on August 31, 1976. The case was called and plaintiff failed to appear. Judge Kendall directed that a warrant for plaintiff’s arrest be issued and, on September 1, 1976, he signed such a warrant. On February 14, 1977 plaintiff was arrested pursuant to said warrant. Allegedly, Judge Kendall refused to believe or verify representations that the charges against plaintiff had been dismissed and the latter remained in custody for a period in excess of five hours. We hold that plaintiff’s complaint fails to state a cause of action since, under the facts alleged by plaintiff, the doctrine of judicial immunity applies (see Stump v Sparkman, 435 US 349 [98 S Ct 1099]; Bradley v Fisher, 80 US 335, 351-352; Murray v Brancato, 290 NY 52, 55; Virtu Boutique v Job’s Lane Candle *623Shop, 51 AD2d 813). Martuscello, J. P., Latham, Damiani and Titone, JJ., concur.